Citation Nr: 1624907	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the Board at a June 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in November 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In the November 2015 remand, the Board instructed the AOJ to obtain an addendum VA opinion specifically addressing the following: (a) service treatment records (STRs) showing complaints of low back pain and medical findings of lower back strains from injuries sustained.  See, e.g., April 1990, July 1990 and April 1992 STRs; (b) the Veteran's statements and testimony that his current low back disorder is related to his in-service duties and activities (i.e., operating equipment, jumping from airplanes, construction work, lifting tents).  See Bd. Hrg. Tr. at 2-4; (c) the Veteran's statements that he has had continuous back problems since.  See Bd. Hrg. Tr. at 10; (d) literature submitted by the Veteran entitled "Whole-body vibration and postural stress among operators of construction equipment: A literature review;" and, (e) any medically known or theoretical causes of the Veteran's current back disorder which results from the types of in-service trauma noted on record and described by the Veteran as distinguished from how such back disorder may be attributable to other causes or factors.

While an addendum opinion was obtained in December 2015, the VA examiner simply stated that the pertinent information was reviewed, and the August 2015 and June 2010 opinions remain the same.  However, contrary to the Board's remand instructions, there was no discussion of the evidence noted above.  Therefore, another remand is required in order to obtain an adequate etiological opinion which addresses the evidence outlined by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's VA claims file to the VA examiner who conducted the August 2015 VA examination and offered the December 2015 addendum opinion or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's low back condition.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post -service medical evidence, and statements made in connection with his claim.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disorder is related to service.  

In rendering this opinion, the examiner must comment on and discuss the significance, if any, of the following: 

a. STRs showing complaints of low back pain and medical findings of lower back strains from injuries sustained.  See, e.g., April 1990, July 1990 and April 1992 STRs;

b. the Veteran's statements and testimony that his current low back disorder is related to his in-service duties and activities (i.e., operating equipment, jumping from airplanes, construction work, lifting tents).  See Bd. Hrg. Tr. at 2-4;

c. the Veteran's statements that he has had continuous back problems since.  See Bd. Hrg. Tr. at 10; 

d. literature submitted by the Veteran entitled "Whole-body vibration and postural stress among operators of construction equipment: A literature review;" and

e. any medically known or theoretical causes of the Veteran's current back disorder which results from the types of in-service trauma noted on record and described by the Veteran as distinguished from how such back disorder may be attributable to other causes or factors.

It is noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Review the addendum opinion and ensure compliance with this REMAND, specifically to include the requested discussion of the pertinent evidence outlined by the Board.  If the opinion is deficient in any manner, corrective actions must be taken at once.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


